           1 LEWIS BRISBOIS BISGAARD & SMITH LLP
             CHRISTOPHER J. BAKES, SB# 99266
           2 ANDREW D. BLUTH, SB# 232387
             CAITLIN E. HIGGINS, SB# 298782
           3 2020 West El Camino Avenue, Suite 700
             Sacramento, California 95833
           4 Tel: 916.564.5400
             Fax: 916.564.5444
           5
             Attorneys for Plaintiffs/Counterdefendants STORZ MANAGEMENT
           6 COMPANY, a California corporation, and STORZ REALTY, INC.

           7 weintraub tobin chediak coleman grodin law corporation
             CHARLES L. POST, SB#. 160443
           8 JAMES KACHMAR, SB#. 216781
             400 Capitol Mall, 11th Floor
           9 Sacramento, California 95814
             Telephone:   916/558.6000
          10 Facsimile:   916/446.1611
          11 Attorneys for Defendants/Counterclaimants
             ANDREW CAREY and MARK WEINER
          12

          13                                    UNITED STATES DISTRICT COURT
          14                                    EASTERN DISTRICT OF CALIFORNIA
          15 STORZ MANAGEMENT COMPANY, a                         No. 2:18-cv-00068-TLN-DB
             California Corporation, and STORZ
          16 REALTY, INC.,                                       STIPULATION AND ORDER RE:
                                                                 MODIFICATION OF ORDER DATED
          17                      Plaintiffs,                    FEBRUARY 14, 2020 (DCKT. NO. 125)
          18             vs.
          19 ANDREW CAREY, an individual, and
             MARK WEINER, an individual,
          20
                      Defendants.
          21

          22                      And related cross-claim.
          23

          24            Plaintiffs/Counterdefendants Storz Management Company and Storz Realty, Inc.
          25 (“Plaintiffs”), together with Defendants/Counterclaimants Andrew Carey and Mark Weiner

          26 (“Defendants”) (Plaintiffs and Defendants referred to collectively as the “Parties”) hereby stipulate

          27 to and request a modification to the Court’s February 14, 2020 Order as follows:

LEWI      28            WHEREAS, on or about February 14, 2020, the Court issued an Order (Dckt. # 125)
S              4837-4022-9559.1                              1
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEUDLE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
           1 granting Defendants’ Motion to Compel Continued Deposition of James Pierini as Storz

           2 Management Company’s (“SMC”) Person Most Knowledgeable (Dckt. # 116) and ordering

           3 Plaintiffs to produce witness James Pierini for a continued deposition as SMC’s PMK by no later

           4 than March 13, 2010; and

           5            WHEREAS, the Parties met and conferred and agreed that Mr. Pierini would appear for the

           6 continued deposition on March 10, 2020; and

           7            WHEREAS, due to scheduling difficulties that are related to current public health

           8 concerns, the Parties have further met and conferred and agreed that the deposition needs to be

           9 continued to a later date; and
          10            WHEREAS, the Parties have tentatively rescheduled the deposition to occur on March 27,
          11 provided conditions allow for it to go forward on that date; and

          12            WHEREAS, as a result of this meet and confer, the Parties jointly request that the Court
          13 modify its February 14 Order (Dckt. # 125) to allow additional time for the continued deposition

          14 of Mr. Pierini as SMC’s PMK to take place.

          15            NOW, THEREFORE, the Parties jointly request:
          16            1. That the Court modify its February 14, 2020 Order (ECF Document No. 125) to allow
          17                 Plaintiffs until April 17, 2020 to produce Mr. Pierini for his continued deposition as
          18                 SMC’s PMK.
          19 IT IS SO STIPULATED AND AGREED.

          20 Respectfully submitted,

          21 DATED: March 10, 2020                          LEWIS BRISBOIS BISGAARD & SMITH               LLP

          22

          23

          24                                                By:          /s/ Christopher J. Bakes
                                                                  Christopher J. Bakes
          25                                                      Attorneys for Plaintiffs/Counterdefendants
                                                                  STORZ MANAGEMENT COMPANY, a
          26                                                      California corporation, and STORZ REALTY,
                                                                  INC.
          27

LEWI      28
S              4837-4022-9559.1                                     2
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEUDLE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
           1 DATED: March 10, 2020                        WEINTRAUB TOBIN CHEDIAK COLEMAN
                                                          GRODIN
           2

           3

           4                                              By: /s/ James Kachmar (as authorized on 3/10/2020)
                                                              James Kachmar
           5                                                  Attorneys for Defendants / Counterclaimants
                                                              ANDREW CAREY and MARK WEINER
           6

           7

           8                                  ORDER
           9
          10            The Court, having reviewed the Parties’ Stipulation, and finding good cause, hereby

          11 modifies its February 14, 2020 Order (ECF No. 125) as follows: Plaintiffs shall have until April

          12 17, 2020 to produce James Pierini for his continued deposition as SMC’s PMK.

          13 DATED: March 12, 2020                           /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

LEWI      28
S              4837-4022-9559.1                                  3
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEUDLE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
